Per Curiam,
This will gives to the wife an estate in fee simple under all the cases. The words which seem to import a restriction on her power to alienate it cannot affect the primary devise of the fee. A power of alienation is an inseparable incident of a fee: 4 Kent, 131; McWilliams v. Nisly, 2 S. & R. 507.
The learned judge .of the court below reached the same result by holding, on the authority of Henninger v. Henninger, 202 Pa. 207, that the measure of her enjoyment of the estate, was, under the devise, as full as if testator had attempted no restriction. It matters not on which theory the result is reached, the judgment is right, and is, therefore, affirmed.